     Case 19-26119        Doc 8     Filed 08/23/19     Entered 08/23/19 07:39:23         Desc Main
                                       Document        Page 1 of 3

This order is SIGNED.


Dated: August 22, 2019
                                                   R. KIMBALL MOSIER
                                                  U.S. Bankruptcy Judge
                                                                                                            rdr



                        IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF UTAH

     In re:
                                                        Bankruptcy Number: 19-26119
     ROYCE L. MONSON,
                                                        Chapter 13

                            Debtor.
                                                        Hon. R. Kimball Mosier



                                      ORDER TO SHOW CAUSE


          Debtor Royce L. Monson filed the above-captioned case on August 21, 2019 at 8:48 a.m.

   The Debtor has filed four previous voluntary petitions in this District (14-26918, 10-30094, 10-

   24628, and 10-23889), all of which were dismissed shortly after they were filed for failure to pay

   either the filing fee or the initial plan payment. In this case, the Debtor lists his address as 11041

   North 5730 West, Highland, UT 84003. That property is the subject of a motion for relief filed in

   the case of Marilyn R. Monson, 19-24954, which was scheduled for hearing on August 21, 2019

   at 10:00 a.m. Ms. Monson objected to that motion.

          Since the Debtor and Ms. Monson appear to live at the same address, the Court suspects

   that Ms. Monson and the Debtor may have planned for the Debtor to file this case shortly before

   the hearing on the motion for relief in Ms. Monson’s case to have the automatic stay of 11 U.S.C.
  Case 19-26119         Doc 8   Filed 08/23/19       Entered 08/23/19 07:39:23     Desc Main
                                   Document          Page 2 of 3




§ 362(a) apply to the Highland property in the event that the Court granted the motion for relief

on August 21. The Court considers such use of the Bankruptcy Code—i.e., filing one case in an

attempt to vitiate a ruling in another—to be for an improper purpose and therefore sanctionable

under Fed. R. Bankr. P. 9011.

       Pursuant to its authority under Fed. R. Bankr. P. 9011(c)(1)(B) and 11 U.S.C. § 105(a), the

Court hereby ORDERS:

       1. Royce L. Monson must appear before this Court on September 4, 2019 at 1:00 p.m.

           and show cause why he should not be sanctioned for filing this case. The hearing will

           take place in Courtroom 369 of the Frank E. Moss U.S. Courthouse, 350 South Main

           Street, Salt Lake City, UT. Failure to appear at this hearing will result in imposition

           of sanctions against Royce L. Monson, including, but not limited to, dismissal of

           this case.

____________________________END OF DOCUMENT_______________________________




                                                 2
  Case 19-26119        Doc 8     Filed 08/23/19       Entered 08/23/19 07:39:23       Desc Main
                                    Document          Page 3 of 3




                                      ______ooo0ooo______

                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

        Service of the foregoing ORDER TO SHOW CAUSE shall be served to the parties and
in the manner designated below.

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:

Lon Jenkins                    ecfmail@ch13ut.org, lneebling@ch13ut.org
U.S. Trustee                   USTPRegion19.SK.ECF@usdoj.gov

By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).

Royce L Monson
11041 North 5730 West
Highland, UT 84003




                                                  3
